Citation Nr: 1117335	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-09 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service connected varicose veins of the left leg, currently 10 disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.   

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board also received additional medical evidence from the Veteran during the January 2011 hearing.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record shows that the Veteran's left leg varicose veins are manifested by stasis pigmentation and persistent edema that could not be completely alleviated with elevation.



CONCLUSION OF LAW

The criteria for a 20 percent disability rating for left leg varicose veins were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA QTC examination with respect to the issue on appeal was obtained in May 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the examination obtained in this case was sufficient.  It was predicated on a full reading of the Veteran's claims file, considers all of the pertinent evidence of record and fully describes the disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination regarding the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

INCREASED RATING 

The Veteran contends that he is entitled to an increased evaluation for his varicose veins on his left leg.  Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's varicose veins on his left leg is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120.  

Under the provisions of Diagnostic Code 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema that is incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a total (100 percent) rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).  These evaluations are for the involvement of a single extremity.  Id., Note.

In this case, the VA treatment records show that the Veteran reported increased pain and itching in his left leg.  In an April 2007 VA QTC examination, the Veteran was diagnosed with varicose veins of the left leg, status post vein stripping.  The Veteran reported pain and swelling of the left leg.  He wore compression hosiery which resulted in some relief.  He also experienced pain when he walked.  Physical examination revealed varicose veins on the left lower extremity.  On the left leg, there was stasis pigmentation; with no edema, eczema or muscle atrophy.  

In May 2007, the Veteran was seen in urgent care for increased left leg pain and itching that he reported was increasingly more difficult to tolerate.  The Veteran also reported that his symptoms were somewhat improved at night, but worse during the day and while walking despite wearing pressure stockings.  Physical examination revealed large, prominent varicosities the along lateral aspect of the lower thigh, upper leg.  The area was tender with surrounding areas warmer than the rest of the leg.  There was superficial phlebitis (questionable early cellulitis).  

VA treatment notes show that in January 2008, the Veteran's varicose veins in his left leg were treated conservatively with compression stockings.  It was noted that the Veteran was seen in urgent care in May 2007 for increased lower extremity pain.  He was diagnosed with phlebitis vs. early cellulitis and treated with medication.  The Veteran reported that pain and pruritus had been increasing over time and the compression stockings helped.  Physical examination revealed left lower extremity varicose veins from mid calf to distal posterior thigh, 1-2 cm in diameter, non-tender and non-inflamed.  A September 2007 ultrasound revealed no evidence of superficial or deep venous thrombosis and venous valvular reflux involving the left greater saphenous vein in the thigh and in the calf.  The Veteran was diagnosed with left lower extremity varicose veins that were symptomatic.  Surgery was discussed as an option, but it was not a necessity.  

In a January 2011 letter from a private physician, it was noted that the Veteran was diagnosed with chronic and stable varicose veins of the left lower extremity.  The Veteran was instructed to continue wearing compression stockings and use Motrin as needed for pain.  

In the January 2011 hearing, the Veteran testified that he experienced pain in his left lower leg.  He indicated that he would elevate his legs at night for approximately 8 hours with incomplete relief.  The Veteran wore supportive stockings for 10-12 hours per day.  He also experienced itching and blotchy pigmentation.  

Based on the foregoing, the Board finds that an increased evaluation is warranted.  The preponderance of the evidence shows that the Veteran experienced persistent edema.  Although the VA QTC examination did not show edema, the service treatment records and the Veteran's testimony revealed that he experienced edema on a regular basis.  Additionally, based on the Veteran's testimony and the VA treatment records, the edema was not completely relieved by elevation of the extremity at night or by compression hosiery.  The VA QTC examination also shows that he had some stasis pigmentation.  The Board finds that the Veteran's symptomatology more closely approximates a 20 percent evaluation.  

Additionally, the Board finds that an evaluation greater than 20 percent is not warranted.  The evidence of record does not show that the Veteran's experienced eczema or ulceration.  There was also no subcutaneous induration.  Therefore, a 40 or 60 percent evaluation is not warranted at this time.  

The Board has also considered whether a referral for extra-schedular rating is warranted.   See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

Here, the schedular evaluation for the Veteran's left lower leg varicose veins is adequate.  The Veteran disagrees with the rating primarily on the basis of pain, edema, discomfort and itching.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  The Boards finds that the available schedular evaluation for this service connected disability is adequate and referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Additionally, further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.


ORDER

A 20 percent evaluation for varicose veins of the left leg is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


